United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                September 30, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 04-20299
                          Conference Calendar



UNITED STATES OF AMERICA

                       Plaintiff - Appellee

     v.

JUAN GUARDADO-ORTEGA, also known as Jorge Guardado-Ortega

                       Defendant - Appellant

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                       USDC No. 4:03-CR-438-ALL
                         --------------------

         ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     This court affirmed the convictions and sentences of Juan

Guardado-Ortega.     United States v. Guardado-Ortega, No. 04-20299

(5th Cir. Dec. 17, 2004) (unpublished).       The Supreme Court

vacated and remanded for further consideration in light of United

States v. Booker, 125 S. Ct. 738 (2005).        See Vences v. United

States, 125 S. Ct. 1991 (2005).     We requested and received

supplemental letter briefs addressing the impact of Booker.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-20299
                                  -2-

     Guardado argues that he is entitled to resentencing because

the district court sentenced him under a mandatory application of

the guidelines prohibited by Booker.     This court will not

consider a Booker-related challenge raised for the first time in

a petition for certiorari absent extraordinary circumstances.

United States v. Taylor, 409 F.3d 675, 676 (5th Cir. 2005).

     Guardado argues that this court’s holding in Taylor is not

controlling because it is contrary to earlier precedent in this

circuit and that plain error is therefore the proper standard of

review in this case.    He concedes, however, that he cannot make

the necessary showing of plain error that is required by our

precedent in United States v. Mares, 402 F.3d 511, 521 (5th Cir

2005), petition for cert. filed (Mar. 31, 2005) (No. 04-9517).

Moreover, this court has rejected his arguments that a Booker

error is a structural error or that such error is presumed to be

prejudicial.     See Mares, 402 F.3d at 520-22; see also United

States v. Malveaux, 411 F.3d 558, 560 n.9 (5th Cir. 2005),

petition for cert. filed (July 11, 2005) (No. 05-5297).

     Because nothing in the Supreme Court’s Booker decision

requires us to change our prior affirmance in this case, we

reinstate our judgment affirming Guardado’s convictions and

sentences.

     AFFIRMED.